Citation Nr: 0616070	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-29 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for nonservice-connected disability pension 
benefits.



ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2003 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO 
determined that the appellant was not eligible for benefits 
because his service did not constitute active service in the 
Armed Forces of the United States for nonservice-connected 
disability pension purposes.  The appellant perfected an 
appeal of that decision.  

FINDING OF FACT

The appellant contends that his only active service consisted 
of service from December 1942 to September 1945 as a 
recognized guerrilla.  


CONCLUSION OF LAW

The appellant does not have basic eligibility for VA 
nonservice-connected disability pension benefits.  
38 U.S.C.A. §§ 101(2), 101(24), 107(a), 1513, 1521 (West 
2002); 38 C.F.R. § 3.1(d), 3.3, 3.40 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In his September 2003 claim for VA benefits the appellant 
asserted that he is entitled to nonservice-connected 
disability pension benefits in light of his advanced age.  
The RO denied eligibility for the aforementioned benefits 
based on the nature of the appellant's military service.  

Nonservice-connected disability pension benefits are payable 
to each veteran of a period of war who is 65 years of age or 
older and who meets the specified service requirements 
articulated in 38 U.S.C.A. § 1521.  38 U.S.C.A. §§ 1513, 
1521; 38 C.F.R. § 3.3.  The term "veteran" means a person 
who served in the active military, naval, or air service, and 
who was discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. 
§ 3.1(d).  Service before July 1, 1946, in the military 
forces of the Commonwealth Army of the Philippines, while 
such forces were in the service of the Armed Forces of the 
United States, including organized guerrilla forces, does not 
constitute active military, naval, or air service for the 
purposes of nonservice-connected disability pension benefits.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40(c).

The evidence shows that the appellant claims he had 
recognized guerilla service, and he does not claim that he 
had any additional service.  Although recognized guerrilla 
service is sufficient to establish eligibility for VA 
service-connected compensation benefits, such service does 
not entitle the appellant to nonservice-connected disability 
pension benefits.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  
The provisions of 38 U.S.C.A. § 107(a) preclude payment of 
benefits beyond those enumerated, which do not include 
nonservice-connected disability pension benefits.  The law is 
dispositive on this issue, and the Board is bound by the 
applicable legal criteria.  There is no legal basis upon 
which to grant the appellant's claim, and his appeal is 
denied for lack of legal merit.  

Regarding VA's duty to inform the appellant of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish eligibility for 
nonservice-connected disability pension benefits in September 
2003.  In that notice the RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
appellant of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claim.  Because eligibility for nonservice-connected 
disability pension benefits has been denied, any question 
regarding a downstream issue is moot, and any deficiency in 
the content of the notice is not prejudicial to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Regarding the duty to assist the appellant in obtaining 
evidence in support of his claim, the RO did not obtain 
certification from the National Personnel Records Center 
(NPRC) regarding the appellant's service.  However, given the 
nature of the appellant's claim for service pension benefits 
based solely on alleged guerrilla service, the RO's failure 
to obtain NPRC certification did not result in prejudice to 
the appellant's claim.  The Board finds that all relevant 
data has been obtained for determining the merits of his 
claim and that no reasonable possibility exists that any 
further assistance would aid the appellant in substantiating 
his claim.  




ORDER

The claim to establish basic eligibility for VA nonservice-
connected disability pension benefits is denied.  




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


